Title: To John Adams from Henry Colman, 14 November 1818
From: Colman, Henry
To: Adams, John


				
					My dear Sir,
					Baltimore 14 Novr 1818
				
				I regret very much that the enclosed is not more worthy of your acceptance by being more worthy of its lamented Subject.I hope you will not be displeased with it; but accept it as a small expression of my sincere veneration for the departed and my unfeigned Sympathy in your deep afflictions—I am, my Dear Sir, / with the highest respect / yr obliged & obed sert
				
					Henry Colman
				
				
					P.S. It appeared here with some errors if the press in yesterdays Gazette. A few copies have been struck off in this form to send to some friends. I leave this for Washington on Monday to remain there a week, I shall proceed thence to Phila to remain until the first day of December, when I shall proceed homewards & embrace the earliest opportunity of seeing you, which, I pray may be, in health and safety.—
				
			